DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 5 May 2022 has been entered. Claims 1-10 and 12-17 are pending in this application and examined herein. Claim 11 is cancelled. Claim 17 is withdrawn.

Status of Previous Claim Objections/Rejections
The objection to claim 15 is withdrawn in view of the amendment to claim 15.
The rejections under 35 U.S.C. 112(b) to claims 1-16 are withdrawn in view of the amendments to claims 1, 6-7, and 15, and the cancellation of claim 11.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1—10 and 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the instant specification at paragraph [0021] states that “all reducing gas is atmospheric or is produced in situ”. Claim 1 states that “composite bodies are exposed to reducing gas that is solely atmospheric and/or generated in situ” in lines 9-10, however the case where both atmospheric and in situ generated reducing gas are present is not supported or disclosed by the instant specification, and claim 1 therefore contains new matter. Claims 2-10 and 12-16 are rejected due to their dependence on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1—10 and 12-16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “reducing gas that is solely atmospheric and/or generated in situ” in lines 9-10. For the case where “and” is used, it is unclear how a gas could be both solely atmospheric and simultaneously generated in situ, as an atmospheric gas inherently is one omnipresent throughout the reaction volume, and not generated during the course of the reaction, and the instant specification such as at paragraph [0021] regards atmospheric and reducing gases to be distinct alternatives. Claims 2-10 and 12-16 are also rejected due to their dependence on claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGaa (US 6342089 B1) in view of Gilbert et al. (WO 2007080356 A1), hereinafter Gilbert, Wilson (WO 0138455 A1), and Buchanan et al. (CA 1281907 C), hereinafter Buchanan.
Regarding claim 1, McGaa teaches direct reduced iron pellets (Title), where green pellets are produced from an agglomeration of iron oxide-containing material, internal reductant, and binder (Col. 3 lines 20-24), where the internal reductant may be lignite or other high volatile carbon materials (composite bodies comprising low rank carbonaceous material and metal oxide containing material; Col. 5 lines 7-11). The Examiner notes that as the internal reductant and iron-oxide containing material are formed together in pellets, McGaa reads upon the materials being in intimate contact. McGaa further teaches all references to percent in McGaa refer to percent by weight unless noted otherwise (Col. 5 lines 66-68), and in Example 1 the green pellets were formed from a mixture of 79 percent iron oxide-containing material, 17 percent coal char and 4 percent binder (Col. 8 lines 1-5), a carbonaceous material to metal oxide ratio of 1:4.64 w/w (in a ratio of from about 1:2 to about 1:10 w/w). The Examiner notes that while McGaa does not specify that the mixture percentages are based on a dry mix ratio, McGaa teaches that it is beneficial to minimize the presence of water in the particles to prevent generation of volatiles during reducing in order to prevent pellet degradation (Col. 4 lines 24-42), indicating pellets should contain minimal moisture after being produced, and the ratio of iron-oxide material to coal is approximately a dry mix ratio. McGaa further teaches a variety of furnace configurations may be used to fire the green pellets (Col. 6 lines 62-64) and that any reducing gases produced originate from the pellets themselves during firing (Col. 4 lines 26-29), and does not require that outside gases be added during firing. McGaa does not teach the feeding the pellets to a retort, or the moisture content for carbonaceous material or the pellets as a whole.
Gilbert teaches Production of carbonaceous metal ore pellets (Title), where metal ore pellets are produced from a particulate carbon-based material, a metal ore material, and a binder which is ready for smelting to produce metal (Abstract). Gilbert further teaches the moisture content of lignite tends to be <45% (low rank carbonaceous material having a moisture content of from about 30% to about 70% w/w; pg. 7 lines 1-2). Gilbert further teaches that pellets should be cured after forming for some time while only requiring ambient temperatures (pg. 5 lines 10 - pg. 6 line 7), and can have a moisture content reduced to at least half that of the particulate carbon-based material, and preferably have as little as <5% moisture content once fully cured (pg. 8 lines 22-25, claim 23). Gilbert further teaches that a reduction in moisture provides a direct increase in the heat content value of the product as it is burned, increasing its efficiency and economic value, the latter extending to the transportation of the product (pg. 8 line 29 – pg. 9 line 3).
Gilbert teaches a moisture content <5%. This overlaps the claimed range of about 2% to about 15% w/w. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I).
Gilbert teaches a lignite moisture content of <45%. This overlaps the claimed range of a low rank carbonaceous material having a moisture content from about 30% to about 70% w/w. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the green pellets of McGaa to incorporate the ambient temperature curing step of Gilbert to produce pellets with an overall moisture content of <5 % in order to increase the heat content and economic values of the green pellets. Doing so would have been further obvious as both McGaa and Gilbert are drawn to metal oxide/low rank carbonaceous material pellets for reduction of metals. It would have been understood by one of ordinary skill that the lignite in the pellets of McGaa would also contain <45 % moisture, reading on the carbonaceous material having a moisture content from 30% to about 70%. 
McGaa teaches a variety of furnace configurations may be used to fire the green pellets (Col. 6 lines 62-64), but McGaa in view of Gilbert does not teach the feeding the pellets to a retort.
Wilson teaches a retort (Title), which may be used to produce metals or metal alloys from carbonaceous material-metal composites (Abstract), where composite bodies containing a mixture of carbonaceous material and metal containing material are fed to the inlet of a retort according to the invention to reduce the metal containing material (continuously introducing composite bodies to an upper to an upper region of an upright retort; pg. 2 line 32 – pg. 3 line 6). Wilson further teaches the charge moves from the inlet 17 through tubes 16, 18, 20, and 22 (conveying said bodies from the upper region to a heated lower region of the upright retort; pg. 9 lines 16 – 18). Wilson further teaches tubes 16 and 18 are located in first furnace chamber 14a and tubes 20 and 22 are located in second furnace chamber 14b (pg. 9 lines 20 – 22), where the temperature of the second chamber is greater than the first (wherein said composite bodies are exposed to increasing temperature; pg. 9 lines 8 – 11), and that the retort can reduce iron oxide at temperatures of at least as low as about 950 °C (temperature of up to about 950°C, produce a reduced metal containing product; pg. 12 lines 21-22). Wilson further teaches an outlet 30 is provided at the bottom of the lowermost tube 22 through which the reacted charge 29 is removed from the retort 10, and that the reactor is operated continuously which one of ordinary skill would recognize requires that reduced metal from the retort be withdrawn continuously (a method of reducing metal oxide to metal in a continuous process, continuously removing the reduced metal containing product from the heated lower region of the upright retort; pg. 9 lines 18-20, pg. 7 lines 33-34, Fig. 1). Wilson teaches the creation of a reducing gas atmosphere, where volatiles in the pellets produce reducing gases (pg. 5 lines 14 – 17). The Examiner notes that while Wilson teaches addition of combustion air to the retort (pg. 10 lines 4 – 6, pg. 12 lines 27 – 29), one of ordinary skill would recognize that combustion air (i.e. air) does not contain reducing gases in a quantity sufficient to meaningfully contribute to a reducing atmosphere. The Examiner further notes that while a gas burner is used, such as one operating off of LPG, the gas burner is operated in a pilot mode or may be turned off entirely when reduction of metal oxides takes place (in which case the supply of gas is halted entirely), and is only used to bring the retort to operating temperature and begin combustion of released gases to perform further heating (pg. 5 lines 17 – 22, 26 – 29), and is not used to affect the reducing atmosphere generated by the metal oxide composite pellets. Wilson further teaches that the pellets are maintained at a sufficiently high temperature and for a sufficient length of time to effect the desired level of reduction (pg. 11 lines 23 – 25), and that the retort is of light weight and simple design, enabling relatively inexpensive construction and maintenance which particularly facilitates its use in remote or inaccessible locations, and that the retort enables high efficiency continuous operation with minimal recondensation of off-gases, internal combustion of off-gases provides a source of heat and external heating is largely only needed in the start-up operation, and high thermal efficiency and low levels of greenhouse emissions, such as CO and NOx.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the retort of Wilson in order to perform the reduction of the metal oxide pellets of McGaa in order to benefit from inexpensive construction and maintenance, enable use in remote or inaccessible locations, enable high efficiency continuous operation with minimal recondensation of off-gases, minimize external heating need, and produce only low levels of greenhouse emissions, such as CO and NOx, with predictable benefits to the economics, ease of use, and environmental impact of the reduction of the pellets. The Examiner notes that as Wilson does not teach the addition of outside reducing gases and McGaa teaches pellets that produce reducing gas, modified McGaa reads upon the reducing gas being generated in situ.
McGaa in view of Gilbert and Wilson does not teach the length of time required to perform the reduction of metal oxides.
Buchanan teaches metallurgical composites and processes (Title), where the composites are formed of ore or metal concentrates containing metal oxides, and brown coal (Abstract). Buchanan teaches in Example 1 that heating to 600 °C is sufficient to generate reducing gases from the pellets (pg. 9 lines 4 – 19), and in Example 2 teaches after a preliminary pyrolysis to remove volatiles, heating pellets at 700 °C for 1 hour (pg. 10 lines 4 – 9), where one of ordinary skill would also expect reducing gases to be generated, and as Buchanan does not teach the addition of outside reducing gases, reading on exposing the pellets to reducing gas that is solely atmospheric and/or generated in situ for a period of from about 15 minutes to about 3 hours to thereby produce a reduced metal containing product. Buchanan further teaches pellets comprising 10 – 75% by weight iron oxide (remainder coal) were tested in Experiment 2 (pg. 10 lines 15 – 21), and that all of the pellets heated up to 700 °C underwent reduction reactions (pg. 11 lines 1 – 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the lower firing temperature of 700 °C for a time of 1 hour as taught by Buchanan in order to treat the pellets of McGaa, with the predictable benefit of reduced heating requirements due to the lower reduction temperature, reducing fuel/external heating requirements, expense of insulating materials, etc., lowering operating costs. Doing so would have been obvious as while Wilson as applied to McGaa did teach appropriate temperatures to perform reduction of the pellets, Wilson did not teach a time period to subject the pellets to such temperatures, and one would look to the art to find an appropriate combination of treatment parameters for the pellets. Doing so would have been further obvious, as the pellets of Buchanan are similar in composition to those of McGaa, Gilbert, and Wilson, comprising predominantly a metal oxide containing material and low rank coal, and one of ordinary skill would expect the same results in treatment of the pellets of McGaa as those of Buchanan.
Regarding claim 2, modified McGaa teaches that pellets are formed by mixing metal oxide and carbonaceous material (McGaa: Col. 5 lines 31-36, Col. 8 lines 3-5), where the low rank carbonaceous material and metal oxide are finely ground/pulverized (particulate low rank carbonaceous material and metal oxide containing material; McGaa: Col. 4 lines 6-11, Col. 5 lines 31-32). Modified McGaa further teaches that while water content should be minimized, some water may be used to formulate the pellets (optional addition of water; McGaa: Col. 4 lines 39-41), and that bentonite binder in the pellet also often contains water (Col. 6 lines 12-17), reading on forming moist composite bodies. Modified McGaa teaches that the pellets should be cured after forming for some time while only requiring ambient temperatures (drying to produce dried composite bodies; Gilbert: pg. 5 lines 10 - pg. 6 line 7).
Regarding claim 3, McGaa teaches the iron oxide-containing material may also include reverts such as furnace dusts and sludges, basic oxygen furnace dust, blast furnace dust, and millscale (wherein the metal oxide containing material is a metal oxide containing material produced as a product or by-product of an industrial process; Col. 3 lines 50-52). McGaa further teaches the reverts are used alone or in conjunction with iron ore, and that iron ore, such as is obtained from taconite, may be utilized in the iron oxide containing material (wherein the metal oxide containing material is a metal oxide containing mineral ore; Col. 3 lines 46-48).
Regarding claim 4, Gilbert teaches that pellets should be cured after forming for some time while only requiring ambient temperatures (pg. 5 lines 10 - pg. 6 line 7), and can have a moisture content reduced to at least half that of the particulate carbon-based material, and preferably have as little as <5% moisture content once fully cured (pg. 8 lines 22-25, claim 23).
Gilbert teaches a moisture content <5%. This overlaps the claimed range of about 2% to about 5% w/w. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I).
Regarding claim 5, McGaa teaches the agglomerate of iron oxide-containing materials, internal reductant, and binder is preferably formed into pellets using either extrusion or other conventionally known pelletizing techniques (wherein the forming of moist composite bodies is by extrusion and the composite bodies are pellets; Col. 6 lines 54-57). 
Regarding claims 6-7, McGaa teaches in Example 1 green pellets were formed from a mixture of 79 wt. percent iron oxide-containing material, 17 wt. percent coal char and 4 wt. percent binder (Col. 8 lines 1-5), a low rank carbonaceous material to metal oxide ratio of 1:4.64 w/w. The Examiner notes that while McGaa does not specify that the mixture percentages are based on a dry mix ratio, McGaa teaches that it is beneficial to minimize the presence of water in the particles to prevent generation of volatiles during reducing in order to prevent pellet degradation (Col. 4 lines 24-42), indicating pellets should contain minimal moisture after being produced, and the ratio of iron-oxide material to coal is approximately a dry mix ratio, reading on a dry mix ratio of from about 1:3 to about 1:9 w/w. The Examiner notes that as the instant specification does not provide a definition for the term “about”, McGaa reads upon wherein the dry mix ratio of low rank carbonaceous material to metal oxide containing material is about 1:5 w/w, as McGaa teaches a close ratio of 1:4.64 w/w of low rank carbonaceous material to metal oxide ratio.
Regarding claim 8, McGaa teaches the green pellets may be formed with internal reductants that contain higher levels of volatile carbon, such as lignite (wherein the low rank carbonaceous material is lignite; Col. 5 lines 8-9).
Regarding claim 10, McGaa further teaches the reverts are used alone or in conjunction with iron ore, and that the iron ore may be fayalite which comprises ferrous oxide (wherein the metal oxide containing material comprises ferrous oxide; Col. 7 lines 1-4).
Regarding claim 12, Buchanan teaches a reducing gas exposure time of 1 hour (pg. 10 lines 4 – 9).
Regarding claims 13 and 14, McGaa teaches that volatiles such as carbon monoxide and hydrogen gas are generated typically during the metallization process (wherein the reducing gas comprises gases selected from one or more of H2 and CO; Col. 4 lines 26 – 28). The Examiner notes that as claim 13 lists the choices of reducing gases in the alternative (one of), and claim 14 only further specifies that the choice of a C1-C10 hydrocarbon is more narrowly a C1-C6 hydrocarbon, McGaa also reads upon claim 14, as McGaa teaches reducing gases of hydrogen and carbon monoxide instead.
Regarding claim 15, McGaa teaches volatiles such as carbon monoxide and hydrogen gas are generated typically during the metallization process (Col. 4 lines 26 – 28), but is silent to wherein he reducing gas consists essentially of hydrogen.
The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In the instant case, McGaa teaches the presence of hydrogen, but also carbon monoxide (Col. 4 lines 26 – 28). The Examiner notes that while carbon monoxide is also present, carbon monoxide is also a reducing gas, and would be expected by one of ordinary skill to not interfere with the reducing ability of the hydrogen gas, and not affect the “basic or novel characteristics” of the claimed invention, reading on the reducing gas consisting essentially of hydrogen. See MPEP § 2111.03 (III).
Regarding claim 16, McGaa teaches volatiles are released from within the pellets (Col. 4 lines 26 – 28). As reducing gas is formed within the pellets, one of ordinary skill would recognize that some reduction reactions must also occur within the pellets while the reducing gas moves from within to outside the pellets.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGaa, in view of Gilbert, Wilson, and Buchanan as applied to claim 1 above, and further in view of Carbon Dioxide Sequestration, Weathering Approaches to, hereinafter Carbon Dioxide Sequestration.
Regarding claim 9, Gilbert teaches peat may be used as an internal reductant in alternative to other lower rank carbonaceous materials such as lignite, sub-bituminous coals, animal wastes, biomass, or sewage wastes (pg. 10 lines 8-19), and that peat and lignite can be treated with identical technology or can be blended with other fuel sources to create hybrid pellet fuels with pre- designed characteristics such as smokeless burning. Carbon Dioxide Sequestration teaches that peat is widely available (pg. 2178, last paragraph), and is produced on significantly shorter timescales than coal (pg. 2177, paragraph 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used peat as the low rank carbonaceous material of the pellets of McGaa, as Gilbert teaches the suitability of peat as a carbonaceous material reductant for reducing metal pellets, in order to utilize a carbon source that is very widely available and also somewhat renewable, improving the supply availability of the carbonaceous material and improving the economics of the process.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 12-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that Golberger (US 20050092130 A) in view of Carnegie (US 20030037485), Liu (US 7896963 A), Hanafy (WO 2016170467 A), and/or Diaz (US 5178666 A) does not teach a carbonaceous material with a moisture content of from about 40% to about 70% or a moisture content of composite bodies from 2% to about 15 % w/w, the Examiner agrees. Therefore, the rejection of claim(s) 1, 6, 10, 12-14 anticipated by or over Golberger, dependent claim(s) 2-5, 8, and 9 in view of Carnegie, dependent claim(s) 7 in view of Liu, dependent claim(s) 15 in view of Hanafy, dependent claim(s) 16 in view of Diaz. The Examiner notes that these claims are now rejected under a new ground of rejection as necessitated by amendment, and applicant' s arguments are now moot with regard to Golberger, Carnegie, Liu, Hanafy, and/or Diaz as applied in the previous office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733   


/VANESSA T. LUK/Primary Examiner, Art Unit 1733